348 S.W.3d 131 (2011)
STATE of Missouri, Respondent,
v.
Harold MOORE, Appellant.
No. ED 95897.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Robert W. Lundt, St. Louis, MO, for Respondent.
Chris A. Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Appellant.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Harold Moore ("Defendant") appeals the from judgment upon his conviction of robbery in the first degree, Section 569.020, RSMo 2000. Defendant asserts the trial court plainly erred in submitting a verdict directing instruction that failed to include the definition of "dangerous instrument" as required by MAI-CR3d 323.02.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).